      Case 3:19-cv-03056-N Document 13 Filed 03/09/20               Page 1 of 2 PageID 31




                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 SHERIAN B. MCCOY,

 Plaintiff,                                           Case No. 3:19-cv-03056-N

 v.                                                   Honorable Judge David C. Godbey

 WINDHAM PROFESSIONALS, INC. ,

 Defendant.

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        NOW COMES SHERIAN B. MCCOY (“Plaintiff”), by and through her attorneys,

Sulaiman Law Group, Ltd., and, in support of her Notice of Voluntary Dismissal with Prejudice,

state as follows:

        Plaintiff, pursuant Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily

dismisses her claims against the Defendant, WINDHAM PROFESSIONALS, INC., with

prejudice. Each party shall bear its own costs and attorney fees.


Dated: March 9, 2020                          Respectfully Submitted,

                                              /s/ Nathan C. Volheim
                                              Nathan C. Volheim, Esq.
                                              Counsel for Plaintiff
                                              Admitted in the Northern District of Texas
                                              Sulaiman Law Group, Ltd.
                                              2500 S. Highland Avenue, Suite 200
                                              Lombard, IL 60148
                                              Phone (630) 575-8181
                                              Fax: (630)575-8188
                                              nvolheim@sulaimanlaw.com
    Case 3:19-cv-03056-N Document 13 Filed 03/09/20             Page 2 of 2 PageID 32



                               CERTIFICATE OF SERVICE
       I, the undersigned, hereby certify that on March 9, 2020, a true and correct copy of the

above and foregoing document was filed with the Court and served on all parties requested

electronic notification.



                                                                         /s/ Nathan C. Volheim
                                                                             Nathan C. Volheim
